Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control device” in claims 1-8, 11-14, and 18, “user input device” in claim 9, “electronic memory device” in claim 12, and “terrain estimation system” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 recite the limitation "the threshold speed".  There is insufficient antecedent basis for this limitation in the claim.  It appears claim 4 once had “a threshold speed” but it was removed. 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-12, 14 and 18 are rejected under 35 U.S.C. 101 because they are directed towards a mental process without significantly more.

Claim 1 recites:
An apparatus for controlling steering of rear wheels of a vehicle, the apparatus comprising at least one control device configured to: 
receive a first signal indicative of a requested steering angle; 
receive a second signal indicative of a selected mode selected from at least a first mode and a second mode; 
determine a proposed rear wheel steering angle in dependence on the first signal and the second signal; and 
provide an output signal configured to cause steering of rear wheels at the proposed rear wheel steering angle.

Claim 2 recites
The apparatus according to claim 1, wherein the at least one control device is configured to receive a third signal indicative of the current speed of the vehicle and determine the proposed rear wheel steering angle in dependence on the third signal.

Claim 3 recites:
	The apparatus according to claim 1, wherein: the proposed rear wheel steering angle is the product of a front wheel steering angle and a gain value; and the at least one control device is configured to determine the proposed rear wheel steering angle with a gain value that depends on the selected mode indicated by the second signal.

	
Claim 5 recites:
The apparatus according to claim 3, wherein the at least one control device is configured to select the threshold speed in dependence on the selected mode.

Claim 6 recites:
	The apparatus according to claim 1, wherein the least one control device is configured to receive the second signal from a terrain estimation system configured to produce the second signal in dependence on detected characteristics of the ground on which the vehicle is travelling.

Claim 7 recites:
The apparatus according to claim 1 wherein the at least one control device is configured to: select the first mode in dependence on a determination that friction between wheels of the vehicle and the ground in contact with the wheels is below a first friction threshold; and select the second mode in dependence on a determination that said friction is above the first friction threshold.

	Claim 8 recites:
		 The apparatus according to claim 1,  wherein the at least one control device is configured to: select the first mode in dependence on a determination that the ground in contact with wheels of the vehicle is deformable by the wheels of the vehicle.


	Claim 9 recites:
The apparatus according to claim 1,  wherein the second signal is produced in response to an input at a user input device.

Claim 10 recites:
The apparatus according to claim 1, wherein at least one performance characteristic of the vehicle is determined in dependence on the selected mode, the at least one performance characteristic comprising at least one of the group: throttle pedal map; transmission map; stability control settings.

Claim 11 recites:
The apparatus according to claim 1,  wherein: the at least one control device is configured to determine a current condition of the vehicle as one of a plurality of predefined conditions and determine a proposed rear wheel steering angle that depends on the current condition; and the predefined conditions comprise at least one of: a low traction condition; oriented with a roll angle above a threshold roll angle; moving backwards down an incline.

Claim 12 recites:
	The apparatus according to claim 1,  wherein the at least one control device comprises an electronic memory device having instructions stored therein; and an electronic processor electrically coupled to the electronic memory device and configured to access the electronic memory device and execute the instructions.

Claim 14 recites:
The system according to claim 13 comprising a terrain estimation system configured to determine characteristics of a terrain on which the vehicle is travelling, wherein the at least one control device is configured to select the selected mode in dependence on signals received by the at least one control device from the terrain estimation system.

Claim 18 recites:
The apparatus according to claim 3, wherein the at least one control device is configured to select the gain value in dependence on whether the current speed is below or above a threshold speed.

Step 1: Statutory Category – Yes
The claims recite a device, system, and method including at least one step.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes – Mental Processes 

The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental.

The claims recites to determine a proposed rear wheel steering angle in dependence on the first signal and the second signal.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that processing circuitry be programed to perform the task.  That is, other than reciting “unit”, nothing in the claim precludes the element being done in the mind.  A person could, with a pen and paper, take a first signal indicative of a wheel angle for the front wheels, apply a proper gain depending the second signal, and then determine the rear wheel angle from that new signal.  It is important to note that the MPEP states that a mental process can be done with pen and paper aid.  Please see MEPE 2106.04(a)(2)III.  Additionally, a person could receive a signal indicating the front wheels are straight, and choose any angle they want depending on the second signal, as the second signal is not defined yet at this point, other than being a “mode”.  Thus this step is directed to a mental process.

For Claim 2, the limitation to determine the proposed rear wheel angle depending on a third signal is not precluded from being done in the mind, but for the limitation of processing circuitry. That is, other than reciting a “unit”, nothing in the claim precludes the element being done in the mind.  A person could, using a pen and paper, treat the third signal as a reason to use another gain factor, and modify the rear wheel.  Alternatively, a person could consider how fast a vehicle is going to determine a safe rear wheel angle. Thus this recites a mental step.

For Claim 3, the limitation to determine the proposed rear wheel angle depending on a third signal is not precluded from being done in the mind, but for the limitation of processing circuitry. That is, other than reciting a “unit”, nothing in the claim precludes the element being done in the mind.  A person could, using a pen and paper, multiply the first signal by a gain value, the gain value being determined by the mode the second signal represents.  Thus this recites a mental step.

For Claim 5, the limitation to select a threshold speed in dependence on a selected mode is not precluded from being done in the mind, but for the limitation of processing circuitry. That is, other than reciting a “unit”, nothing in the claim precludes the element being done in the mind.  A person could select an acceptable threshold speed to choose a gain value for both front wheel drive and four wheel drive.  Thus this recites a mental step.

For Claim 7, the limitation to select the first or second mode based on the friction of the wheels being above or below a threshold is not precluded from being done in the mind, but for the limitation of processing circuitry. That is, other than reciting a “unit”, nothing in the claim precludes the element being done in the mind.  A person could mentally select to use a mode for signal processing based on knowing that friction is above or below a certain threshold.  Thus this recites a mental step.

For Claim 8, the limitation to select the first mode based on the determination that the ground in contact with the wheels is deformable is not precluded from being done in the mind, but for the limitation of processing circuitry. That is, other than reciting a “unit”, nothing in the claim precludes the element being done in the mind.  A person could note that the ground is deformable and opt to use a control method that is more favorable to those conditions.  Thus this recites a mental step.

For Claim 10, the limitation to determine a performance characteristic in dependence on the selected mode, one of them being stability is not precluded from being done in the mind, but for the limitation of processing circuitry. That is, other than reciting a “unit”, nothing in the claim precludes the element being done in the mind.  A person could determine in a muddy, soft environment that four wheel drive may be more stable than two wheel drive, which is another mode.  Thus this recites a mental step.

For Claim 11, the limitation to determine a current condition of the vehicle based on a condition such as low traction and determine a rear steering angle based on that condition is not precluded from being done in the mind, but for the limitation of processing circuitry. That is, other than reciting a “unit”, nothing in the claim precludes the element being done in the mind.  A person could determine that they are in a low friction environment as a condition of the vehicle, and determine a rear wheel angle based on that information (such as using four wheel drive, two wheel drive, or using that information to modify a gain value in calculation a signal).  Thus this recites a mental step.

For Claim 14, the limitation to determine characteristics of a terrain and then select a control mode based on that information is not precluded from being done in the mind, but for the limitation of processing circuitry. That is, other than reciting a “unit”, nothing in the claim precludes the element being done in the mind.  A person could determine in a muddy, soft environment that four wheel drive may be more stable than two wheel drive, which is another mode.  Thus this recites a mental step.

For Claim 18, the limitation to select the gain value on dependence on whether the speed is above or below a threshold is not precluded from being done in the mind, but for the limitation of processing circuitry. That is, other than reciting a “unit”, nothing in the claim precludes the element being done in the mind.  A person could notice the speed is above or below a threshold and choose a gain for gain calculations.  Thus this recites a mental step.

Step 2A Prong Two evaluations
Claims 1-3, 5-12, 14 and 18 are evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
The claims recite determining wheel steering angles based on a number of signals, selecting threshold speeds, selecting modes, determining characteristics and conditions of vehicles and terrain and selecting gain values by  “a processor”, “a memory”, “a program”, “a control unit”, and “a terrain estimation system”.  The above listed actions are recited at a high level of generality.  The computer that facilitate the steps are described by the specification at a high level of generality.  The generically recited computer merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims recite receiving signals, providing signals, and producing signals.  The previously listed action is described at a high level of generality.  The sending, receiving and production of signals is considered well known, common, and conventional.  Producing signals, sending and receiving data and performing functions known in the art is considered insignificant extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

2B Evaluation: Inventive Concept – No
Claims 1-3, 5-12, 14 and 18 are evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component and extra solution activity.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The specification and background therein does not provide any indication that the computer is anything other than possible generic, off the-shelf computer components and does not provide an inventive concept to elevate the actions above an extra solution activity. For these reasons, there is no inventive concept in the claims, and thus the claims are ineligible.  The specification and background therein does not provide any indication that the performing of route guidance is not generic.  It is well known, routine, and conventional to display or provide guidance for a route that has been provided.  Therefore, there is considered no inventive concept.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-11, and 13-17 are rejected under 35 U.S.C. 102a(1) as being anticipated by Klein et al (EP 1304278A2), hereafter known as Klein.


For Claim 1, Klein teaches An apparatus for controlling steering of rear wheels of a vehicle, the apparatus comprising at least one control device configured to:  ([0002-0006])
receive a first signal indicative of a requested steering angle; ([0006], [0010]  The control unit receives steering control information that was created by a driver.)
receive a second signal indicative of a selected mode selected from at least a first mode and a second mode; ([0012].  The control system receives a signal that estimates a level of friction on the road.  If friction is low, it can change the modify the signal.  Because a high friction is not mentioned, it could be inferred this isn’t done in this case, which would indicate 2 modes.  A high friction mode with no alterations, and a low friction mode with alterations. )
determine a proposed rear wheel steering angle in dependence on the first signal and the second signal; and ([0012].  The control system determines a new signal to send to the rear wheels based on the friction level. )
provide an output signal configured to cause steering of rear wheels at the proposed rear wheel steering angle.  ([0010])

For Claim 2, Klein teaches The apparatus according to claim 1, wherein the at least one control device is configured to receive a third signal indicative of the current speed of the vehicle and determine the proposed rear wheel steering angle in dependence on the third signal.  ([0010], [0012].  While it is not mentioned that a signal is sent for the information from the speed sensor, the fact that the control unit has it’s information in order to modify the signal suggests that it receives a signal of some sort.)

For Claim 3, Klein teaches The apparatus according to claim 1, wherein: the proposed rear wheel steering angle is the product of a front wheel steering angle and a gain value; and the at least one control device is configured to determine the proposed rear wheel steering angle with a gain value that depends on the selected mode indicated by the second signal.  ([0012].  The control signal to the rear wheels is multiplied by a gain value which reduces the signal, reducing the effect of yaw moments on the motor vehicle and increasing its stability.  This is done by the determination that friction is low by an anti lock braking system.  The system does not engage or disengages when the breaking is released, thus indicating a sufficiently high level of friction on the road, thus indicating two modes. 

For Claim 4, Klein teaches The apparatus according to claim 3, wherein, the at least one control device is configured to: cause steering of the rear wheels at the proposed rear wheel steering angle out of phase with the front wheel steering angle in dependence on the current speed being below the threshold speed; and cause steering of the rear wheels at the proposed rear wheel steering angle in phase with the front wheel steering angle in dependence on the current speed being above the threshold speed.  ([0015], Figure 3.  When the R/F ratio is negative, the rear wheels are not in phase with the front wheels.  When the R/F ratio is positive, the rear wheels are in phase with the front wheels.  Figure 3 shows that there is a threshold velocity (point 80) where the change occurs.)

For Claim 5, Klein teaches The apparatus according to claim ([0016], Figure 3.  The velocity at which the change occurs is lowered when the system detects a low coefficient of friction with the road.)

For Claim 6, Klein teaches The apparatus according to claim 1, wherein the ([0010-0012], [0016].  While the activation of an anti locking brake system may not be much of a sensor, the system is using it’s activation to estimate a terrain of the ground.  This makes it a terrain estimation system.  Additionally, the use of excessive spinning of the wheels can be used to detect a potential low coefficient of friction.)

For Claim 9, Klein teaches The apparatus according to claim 1, wherein the second signal is produced in response to an input at a user input device.   ([0013], an operator of the vehicle can choose to turn on a method where the second signal is produced all the time or at their discretion.)

For Claim 10, Klein teaches The apparatus according to claim 1, wherein at least one performance characteristic of the vehicle is determined in dependence on the selected mode, the at least one performance characteristic comprising at least one of the group: throttle pedal map; transmission map; stability control settings. ([0010-0012], [0016-0017], Figure 3.  The stability of the vehicle is increased on low coefficient surfaces when the “first mode” is used over the “second mode”.  Therefore, the stability control settings, a performance characteristic, is determined on the selected mode, as these settings (such as the R/F calculation of Figure 3) increase stability.

For Claim 11, Klein teaches The apparatus according to claim 1,  wherein: the at least one control device is configured to determine a current condition of the vehicle as one of a plurality of predefined conditions and determine a proposed rear wheel steering angle that depends on the current condition; and the predefined conditions comprise at least one of: a low traction condition; oriented with a roll angle above a threshold roll angle; moving backwards down an incline.  ([0010-0012, [0014-0016], Figure 3.  A low traction condition can be detected when the wheels are spinning too quickly, or when anti-lock braking system are triggered.  This determines a proposed wheel steering angle as the system is engaged.)

For Claim 13, Klein teaches A system comprising the apparatus of claim 1 and at least one actuator for controlling a steering angle of the rear wheels of the vehicle in response to the output signal.  ([0008-0010])

For Claim 14, Klein teaches The system according to claim 13 comprising a terrain estimation system configured to determine characteristics of a terrain on which the vehicle is travelling, wherein the at least one control device is configured to select the selected mode in dependence on signals received by the at least one control device from the terrain estimation system.    ([0010-0012], [0016].  While the activation of an anti locking brake system may not be much of a sensor, the system is using it’s activation to estimate a terrain of the ground.  This makes it a terrain estimation system.  Additionally, the use of excessive spinning of the wheels can be used to detect a potential low coefficient of friction.  These signals determine whether it initiates the low-friction settings.)

For Claim 15, Klein teaches A vehicle comprising the apparatus of claim 1.  ([0001-0004], Figure 1 shows and describes a vehicle with the apparatus.)

For Claim 16, Klein teaches A method of controlling steering of rear wheels of a vehicle, the method comprising: ([0002-0006])
receiving a first signal indicative of a requested steering angle; ([0006], [0010]  The control unit receives steering control information that was created by a driver.)
receiving a second signal indicative of a selected mode selected from at least a first mode and a second mode; ([0012].  The control system receives a signal that estimates a level of friction on the road.  If friction is low, it can change the modify the signal.  Because a high friction is not mentioned, it could be inferred this isn’t done in this case, which would indicate 2 modes.  A high friction mode with no alterations, and a low friction mode with alterations. )
determining a proposed rear wheel steering angle in dependence on the first signal and the second signal; and ([0012].  The control system determines a new signal to send to the rear wheels based on the friction level. )
causing steering of rear wheels at the proposed rear wheel steering angle.  ([0008-0010])

For Claim 17, Klein teaches The method of claim 16, 
Klein does not teach A computer program which when executed by a processor causes the processor to perform the method according to claim 16.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that there be A computer program which when executed by a processor causes the processor to perform the method according to claim 16.
It would be obvious because Klein ([0010-0012]) shows a control unit that modifies gains based off of incoming signals.  This is an electrical modification to a signal, and while it may not be necessary to have a processor or a memory to do such a calculation, it is common and known in the art for computations and signal changes to be performed by a processor and a memory holding a computer program for the processor.  The processor and memory would allow the control unit to be more flexible and handle more tasks and more complicated tasks than a circuit that is designed only to modify a signal.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable in light of Klein et al.

For Claim 7, Klein teaches The apparatus according to claim 1,  wherein the at least one control device is configured to: select the first mode in dependence on a determination that friction between wheels of the vehicle and the ground in contact with the wheels is low; and select the second mode in dependence on a determination that said friction is not low.  ([0010-0012], [0014], [0016].  The use of anti lock braking is used to determine whether or not the friction coefficient has become low. Additionally, wheel slippage can be used to infer a low )
Klein does not teach in which selecting the first mode on a determination that the friction between the wheels of the vehicle and the ground in contact with the wheels is below a first friction threshold and selecting the second mode in dependence on a determination that said friction is above the first friction threshold.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Klein’s teaching with the concept of initiating the first mode when the friction is below a threshold and using the second mode when it is above a threshold because Klein is roughly doing something similar without calculating the friction.  Klein has some threshold of slippage of the wheels that can be used to infer low coefficient.  Similarly, a threshold is “are anti-lock brakes activated” which can occur when the vehicle experiences a potentially consistent threshold of friction.  While Klein does not have a specific value that represents “too low” or “high enough”, Klein is clearly making the determination that some barrier or threshold has been passed and that the friction is too low.  Therefore, it would be obvious to one of ordinary skill in the art to select an average value for friction between the wheels and the ground, and to infer from Klein’s methods of inferring or estimating friction that when anti-lock braking is activated, or the wheels are spinning without resistance that the threshold was passed, and select the first mode, and otherwise us the first mode.

For Claim 12, Klein teaches The apparatus according to claim 1,  
Klein does not teach wherein the at least one control device comprises an electronic memory device having instructions stored therein; and an electronic processor electrically coupled to the electronic memory device and configured to access the electronic memory device and execute the instructions.  
However, it would be obvious in light of Klein that wherein the at least one control device comprises an electronic memory device having instructions stored therein; and an electronic processor electrically coupled to the electronic memory device and configured to access the electronic memory device and execute the instructions.  
It would be obvious because Klein ([0010-0012]) shows a control unit that modifies gains based off of incoming signals.  This is an electrical modification to a signal, and while it may not be necessary to have a processor or a memory to do such a calculation, it is common and known in the art for computations and signal changes to be performed by a processor and a memory holding instructions for the processor.  The processor and memory would allow the control unit to be more flexible and handle more tasks and more complicated tasks than a circuit that is designed only to modify a signal.

For Claim 18, Klein teaches The apparatus according to claim 3, wherein the at least one control device is configured to select the gain value in dependence on whether the current speed is below or above a threshold speed. ([0015], Figure 3.  When the R/F ratio is negative, the rear wheels are not in phase with the front wheels.  When the R/F ratio is positive, the rear wheels are in phase with the front wheels.  Figure 3 shows that there is a threshold velocity (point 80) where the change occurs.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Klein in light of Hemes et al (GB 2492655 A), hereafter known as Hemes.

For Claim 8, Klein teaches The apparatus according to claim 1,  
And a first mode([0012].  The control system receives a signal that estimates a level of friction on the road.  If friction is low, it can change the modify the signal.  Because a high friction is not mentioned, it could be inferred this isn’t done in this case, which would indicate 2 modes.  A high friction mode with no alterations, and a low friction mode with alterations. )
Klein does not teach wherein the at least one control device is configured to: select the first mode in dependence on a determination that the ground in contact with wheels of the vehicle is deformable by the wheels of the vehicle.  
Hemes, however, does teach wherein the at least one control device is configured to: select the first mode in dependence on a determination that the ground in contact with wheels of the vehicle is deformable by the wheels of the vehicle.  (Page 12, Line 29-36 to Page 13 Line 24.  Hemes classifies different terrain types for different control types.  One of them, being “grass, gravel or snow” another being “mud/ruts”.  One of these could be a first mode.)
Therefore, it would be obvious to combine Klein’s vehicle control method with Hemes’ method of determining acceptable control types for a vehicle to determine a deformable ground as a basis to use a first mode because ground that deforms readily is less likely to push back strongly enough to move a vehicle when the tires spin, which could produce the same result as low friction between the ground and the wheels, making it intelligent to use low friction controls.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fairgrieve et al (US Pub 10,486,695 B2) relates to a vehicle speed changing how rear wheels are controlled.
Kavamoto et al (US Pub 4,703,822) relates to how to control front and rear wheels depending on friction.
Lin et al (US Pub 2004/0102886 A1) relates to using gain factors to control wheels of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664